Citation Nr: 1415102	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Muskogee, Oklahoma


THE ISSUE

Whether a debt was validly created by the overpayment of VA education benefits in the amount of $406.67.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The Veteran served on active duty in the United States Navy from August 2008 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the February 2011 letter advising the Veteran that her education benefits had been reduced to the half-time training rate for the period from August 21, 2010, to January 15, 2011, is not of record.  As such, the Board attempted to administratively obtain a copy of it by requesting all records pertaining to the Veteran from the RO.  However, only a duplicate copy of her education file was received.  Even so, the Board finds no prejudice to the Veteran in the Board proceeding with a decision at this time.  In this regard, the May 2011 statement of the case clearly provided the relevant laws and regulations and the actions that resulted in the creation of the debt.  Moreover, the Veteran offered argument in March 2011 and June 2011 in which she clearly demonstrated actual knowledge of the basis of the creation of the debt.  Therefore, while the February 2011 letter is not of record, the Veteran has otherwise been informed of the basis of the creation of the debt and offered argument relevant to the basis.  Consequently, there is no prejudice to her in the Board proceeding with a decision at this time.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim, that includes three separate demand letters.  It does not appear that the Veteran has a Veteran Benefits Management System (VBMS) paperless claims file at this time.


FINDINGS OF FACT

1.  The Veteran reduced from three-quarter time to half-time training during the term from August 21, 2010, to December 16, 2010, and received a grade that did not count towards her degree, thereby creating a valid debt in the amount of $406.67 for the period from August 21, 2010, to January 15, 2011.   

2.  The Veteran's withdrawal from class/reduction in training time was not due to active duty obligations and there is no evidence of mitigating circumstances.


CONCLUSION OF LAW

The debt created by the payment of VA educational assistance benefits in the amount of $406.67 is valid.  38 U.S.C.A. §§ 501, 3323; 38 C.F.R. §§ 1.911, 21.9635, 21.9695 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a)  do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002). Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of her challenge to the validity of the debt.  In this regard, while the February 2011 letter is not of record, the claims file reveals that the Veteran submitted argument addressing the basis of the denial in March 2011 and June 2011.  Moreover, the May 2011 statement of the case provided the relevant provisions of law and clearly articulated the fact that the debt was incurred as a result of the reduction in her credit hours for the period from August 21, 2010, to January 15, 2011.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2013). 

In this case, the Veteran received Montgomery GI Bill-Selected Reserve benefits for a term of enrollment at Mesa Community College.  The enrollment term was from August 21, 2010 to December 16, 2010.  An August 2010 enrollment certification reflects that she was originally enrolled and paid benefits for ten credit hour, i.e., at the three-quarter time training rate.  In February 2011, VA received notice that the Veteran reduced her credit hours from ten to seven effective November 20, 2010, and that she would receive a grade that did not count towards her degree.  As such, VA reduced the Veteran's benefits to the half-time training rate for the period from August 21, 2010, to January 15, 2011.  Therefore, a result of the Veteran's withdrawal from class/reduction in training time, an overpayment in the amount of $406.67 had been created.  In her March 2011 notice of disagreement, the Veteran essentially asserts that she is not responsible for the debt because she was told that the overpayment was because of "break pay," which is when school is not in session. 

As explained in the May 2011 statement of the case, in February 2011, the RO informed the Veteran that the school had informed VA that she had reduced her training and, therefore, her benefits were reduced to the half-time training rate for the period beginning August 21, 2010 to January 15, 2011.  The RO further indicated that the Veteran was informed that she is responsible for accurately reporting all class changes and to promptly return funds she is not due.  In her June 2011 substantive appeal, the Veteran indicated that she informed VA that she had withdrawn from a class.  She reiterated that the overpayment came from "break pay."

In this case, the Veteran has not disputed the manner in which VA calculated the amount of the debt.  Rather, she asserts that the overpayment was because of "break pay," a monetary benefit to which she believes that she is entitled.   

In pertinent part, 38 C.F.R. § 21.9635 (2)(ii)(A)(B) provides:  VA will reduce educational assistance effective the first date of the enrollment in which the reduction occurs when a non-punitive grade is assigned for the course from which the eligible individual withdraws and the individual did not withdraw because of being called to active duty service; and the withdrawal occurs without mitigating circumstances.

In this case, the Board acknowledges the Veteran's assertions that she informed VA that she withdrew a class, and that the overpayment is from "break pay."  The fact remains, however, that she withdrew from a class and she received a grade that did not count toward her degree, which created an overpayment.  There is no exception for "break pay."

Moreover, there is no indication, and the Veteran does not report, that she was recalled to active duty.  Furthermore, the Board finds no mitigating circumstances.  VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.  In the instant case, the Veteran has not alleged, and the record does not show, any such mitigating circumstances.

In sum, the Veteran reduced from three-quarter time to half-time training during the term from August 21, 2010, to December 16, 2010, and received a grade that did not count towards her degree.  Moreover, the Veteran's withdrawal from class/reduction in training time was not due to active duty obligations and there is no evidence of mitigating circumstances.  Consequently, the Board finds that the debt in the amount of $406.67 for the period from August 21, 2010, to January 15, 2011, was validly created and her appeal must be denied.


ORDER

A debt was validly created by the overpayment of VA education benefits in the amount of $406.67; the appeal is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


